                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

WESLEY TURK,                                     )
                                                 )
               Movant,                           )
                                                 )
       v.                                        )           No. 4:18-cv-01657-AGF
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on its own motion. On March 13, 2019, the Court

directed movant to file his motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C.

§ 2255 on a Court-provided form. Movant was given thirty days to comply. He has not filed a

response. Thus, for the reasons discussed below, the Court will dismiss this action for failure to

comply with the Court’s order. See Fed. R. Civ. P. 41(b).

                                            Discussion

       On September 27, 2018, movant filed a document with the Court requesting that the

Court appoint him an attorney to file a motion based on the United States Supreme Court case of

Sessions v. Dimaya, 138 S.Ct. 1204 (2018). Alternatively, movant requested that he be sent the

paperwork so that he could file a motion to vacate, set aside, or correct sentence pursuant to 28

U.S.C. § 2255 himself. Movant also asked that he be sent a copy of the following: his docket

sheet; a form to file a civil rights complaint pursuant to 42 U.S.C. § 1983; a form to file a motion

to proceed in forma pauperis; and a form to file a motion to request the appointment of counsel.

       On January 2, 2019, the Court directed the Clerk of Court to send movant a copy of the

Court’s § 2255 form. (Docket No. 2). Movant was given thirty days in which to fill out the
Court-provided form and file his motion in the present action. The Court noted that movant’s

failure to file the motion would result in the dismissal of this action without prejudice.

       Mail to movant was returned undeliverable on January 22, 2019. (Docket No. 3). The

documents were resent to movant’s new address. On February 4, 2019, the Court received a

letter from movant. (Docket No. 4). In the letter, movant stated that he had received the forms

that the Court ordered sent to him, to wit: a 28 U.S.C. § 2255 form; a 42 U.S.C. § 1983 form; a

motion to proceed in forma pauperis form; a motion to appoint counsel form; and a copy of the

docket sheet. Movant also stated that “this is the first time I am hearing about any of this.”

       Based on movant’s response, it was unclear whether he required more time to file his §

2255 motion, or whether he did not intend to file such a motion in the first place. As such, the

Court directed the Clerk of Court to resend a § 2255 form to movant. (Docket No. 5). The Court

also instructed movant that if he desired to file a § 2255 motion in this case, he must fill out the

form, following the directions contained therein. Movant was given thirty days from the date of

the order to comply. He was advised that if he did not file a motion, the Court would dismiss this

action without prejudice and without further notice.

       More than thirty days have elapsed since the Court’s order of March 13, 2019, and

nothing more has been filed in this case. Therefore, this action will be dismissed for failure to

comply with the Court’s order. See Fed. R. Civ. P. 41(b).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. See Fed.

R. Civ. P. 41(b). A separate order of dismissal will be entered herewith.




                                                  2
IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

Dated this 7th day of May, 2019.



                                      AUDREY G. FLEISSIG
                                      UNITED STATES DISTRICT JUDGE




                                     3
